Citation Nr: 0411187	
Decision Date: 04/28/04    Archive Date: 05/06/04	

DOCKET NO.  01-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  The 
veteran, who had active service from July 1987 to May 1989, 
appealed that decision to the BVA, and the case was referred to 
the Board for appellate review.  

In October 2002, the Board returned the case to the RO for 
additional development and adjudication of issues that were 
inextricably intertwined with the issue of entitlement to a total 
evaluation based on individual unemployability and deferred 
consideration of the total evaluation issue.  The development 
requested as accomplished and the case was returned to the Board 
for further appellate review. 


REMAND

A preliminary review of the record following a return of the case 
to the Board discloses a need for additional development to ensure 
due process and to ensure that the evidentiary record is complete.  
With respect to the due process matter, the Board is required to 
address the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, while the record reflects that the veteran was 
notified of the substance of the VCAA in connection with her 
claims for service connection, the record does not reflect that 
the appellant has been notified of the VCAA in connection with her 
claim for a total evaluation based on individual unemployability 
due to service-connected disabilities.  More specifically, the 
record does not reflect that the appellant has been informed of 
the information or evidence necessary to substantiate this claim, 
as well as the evidence the VA would seek to provide and which 
evidence the appellant was to provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

In this regard, the record contains no document either in the form 
of a letter from the RO to the veteran or in the Statement of the 
Case or a Supplemental Statement of the Case that contains the 
required notice.  The United States Court of Appeals for Veterans 
Claims (Court) as held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for the 
VA to inform a claimant of the information or evidence necessary 
to substantiate a claim, as well as to inform a claimant of which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the guidance 
from the Court, this procedural error must be addressed prior to 
final appellate review. 

With respect to evidentiary development, the Board notes that 
there are several references in the record to the veteran 
receiving vocational rehabilitation training, apparently from the 
VA.  However, there are no records pertaining to that training 
associated with the claims file.  Such records would clearly be 
relevant and probative to the appellant's claim for total 
evaluation based on individual unemployability due to her service-
connected disabilities.  

In addition, the Board is of the opinion that a further 
examination of the veteran would be helpful in assessing her 
capacity for performing substantially gainful employment 
particularly after the June 2003 rating decision granted service 
connection for additional disabilities.  While the veteran was 
afforded VA examinations for the purpose of determining the 
etiology of those now service-connected disabilities, none of the 
examination reports contain any opinion regarding the veteran's 
capacity for performing substantially gainful employment.  Under 
these circumstances, the Board is of the opinion that an 
additional examination of the veteran is necessary to fairly 
decide her claim.  

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center in Washington, D.C., and the VA will notify the veteran 
when further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:


1.  In addition to the development requested below, the RO should 
ensure that the notice and assistance requirements of the VCAA are 
satisfied, including notifying the veteran of the evidence 
necessary to substantiate her claim and the division of 
responsibilities between the VA and the veteran for obtaining that 
evidence.  

2.  The RO should obtain and associate with the claims file the 
veteran's vocational rehabilitation training folder. 

3.  The veteran should be afforded an examination of her service-
connected disabilities for the purpose of determining the degree 
of impairment those disabilities cause in her capacity for 
performing substantially gainful employment.  Any and all 
indicated evaluations, studies and tests deemed necessary by the 
examiner should be accomplished.  The examiner is requested to 
review all pertinent records associated with the claims file, and 
following the examination, offer an opinion as to the degree of 
impairment the veteran's service-connected disabilities cause in 
her ability to perform substantially gainful employment.  A clear 
rationale for all opinions would be helpful.  Since it is 
important "that each disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the alternative, the claims 
file, must be made available to the examiner for review in 
connection with the examination. 


When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development and 
to ensure due process, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional evidence 
and/or argument she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





